EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shiming Wu on 6/28/22.
The application has been amended as follows: 
See attached appendix “AMENDMENTS TO THE CLAIMS”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, of the closest prior arts Lyu (US 20200119836 A1) discloses “A method for receiving configuration information, comprising: receiving, by a terminal device, configuration information transmitted by a network device, wherein the configuration information is configured to indicate, for the terminal device, a first channel quality indicator (CQI) value range” in paragraph 191; “under a first target block error rate (BLER), wherein different CQI value ranges are configured for different target BLERs…” in paragraph 215; “…wherein the configuration information is further configured to indicate, for the terminal device, a first modulation and coding scheme (MCS) value range corresponding to a first type of multiple types…” in paragraph 250; and “…selecting, by the terminal device, a CQI index from the first CQI value range and reporting the CQI index to the network device…” in paragraph 192. However, Lyu does not explicitly disclose “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs”, “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table”, nor “wherein, the configuration information comprises first indication information, wherein the first indication information is configured to indicate a position in the CQI table at which a start position of the first CQI value range is located, and the method further comprises:  determining, by the terminal device, the first CQI value range under the first target BLER based on the position in the CQI table at which the starting position of the first CQI value range is located indicated by the first indication information and a pre-configured length of the first CQI value range in the CQI table; or, the configuration information comprises the first indication information and second indication information, wherein the second indication information is configured to indicate a length of the first CQI value range in the CQI table, and the method further comprises:  determining, by the terminal device, the first CQI value range under the first target BLER based on the position in the CQI table at which the starting position of the first CQI value range is located indicated by the first indication information and the length of the first CQI value range in the CQI table indicated by the second indication information.”
Yasukawa (US 20200169902 A1) discloses the missing features “wherein a CQI value range that is configured for each of the different target BLERs is different from a CQI value range that is configured for any other target BLER of the different target BLERs” and “wherein the first CQI value range comprises some or all of the CQI indexes in a CQI table” in paragraph 54 and would be obvious for one of ordinary skill in the art to combine with Lyu because doing so would allow the CQI indication to require a smaller number of bits, thus improving efficiency. However, Yasukawa also does not disclose “wherein, the configuration information comprises first indication information, wherein the first indication information is configured to indicate a position in the CQI table at which a start position of the first CQI value range is located, and the method further comprises:  determining, by the terminal device, the first CQI value range under the first target BLER based on the position in the CQI table at which the starting position of the first CQI value range is located indicated by the first indication information and a pre-configured length of the first CQI value range in the CQI table; or, the configuration information comprises the first indication information and second indication information, wherein the second indication information is configured to indicate a length of the first CQI value range in the CQI table, and the method further comprises:  determining, by the terminal device, the first CQI value range under the first target BLER based on the position in the CQI table at which the starting position of the first CQI value range is located indicated by the first indication information and the length of the first CQI value range in the CQI table indicated by the second indication information.”
The cited references fail to anticipate or render the above limitations in combination with all the recited limitations of claims1 obvious, over any of the prior art of record, alone or in combination. Claims 10 and 22 contain similar allowable subject matter to claim 1 and are allowed for similar reasons. The remaining claims are dependent on claims 1, 10, and 22 are allowed based on their dependence.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/             Primary Examiner, Art Unit 2412